Exhibit 10.1

 

May 13, 2013

 

Daniel G. Rothstein
c/o Provident New York Bancorp
400 Rella Boulevard
Montebello, New York 10901

 

Dear Mr. Rothstein:

 

In consideration of the desire of the Board of Directors (the “Board”) of
Provident New York Bancorp (the “Company”) to ensure your continued and
dedicated service to the Company following the date hereof and through the
consummation of the proposed transactions between the Company and Sterling
Bancorp (“Sterling”), as contemplated by the Agreement and Plan of Merger, dated
as of April 3, 2013, by and between the Company and Sterling (the “Merger
Agreement”), the Board has determined that it is in the best interests of the
Company and its shareholders to provide you with the retention payment described
below.

 

Within ten (10) days following the date on which the Effective Time (as defined
in the Merger Agreement) occurs (the “Closing Date”), subject to your continued
employment with the Company through the Closing Date, the Company shall pay you
a lump sum cash payment equal to $289,900 (the “Retention Payment”), less any
applicable withholding for federal, state, local, or other taxes.  The Retention
Payment shall not be considered compensation for purposes of determining
payments or benefits due under any employee benefit plan, program or agreement
of the Company or its affiliates.  In addition, if prior to the Closing Date,
your employment is terminated by the Company without Cause (as defined in
Annex A hereto), then you shall be paid the Retention Payment within thirty (30)
days of your termination of employment.  If, however, (a) prior to the Closing
Date, your employment is terminated by the Company with Cause or due to your
death or disability or you resign for any reason, or (b) the Merger Agreement is
terminated by the parties thereto while you are employed by the Company without
the consummation of the transactions contemplated thereby, then your right to
the Retention Payment shall be void and of no force or effect.

 

You acknowledge that, except as may otherwise be provided under any other
written agreement between you and the Company or its subsidiaries, your
employment by the Company is “at will” and may be terminated by either you or
the Company at any time and for any reason.  This letter shall be binding upon
any successor of the Company or its businesses in the same manner and to the
same extent that the Company would be obligated under this letter if no
succession had taken place.  This letter shall be governed by, and construed in
accordance with, the laws of the State of New York, without reference to its
conflict of law rules.  This letter may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become a
binding agreement when one or more counterparts have been signed by each party
and delivered to the other party.

 

--------------------------------------------------------------------------------


 

We appreciate and value your dedicated service to the Company, especially during
this exciting period of growth and transition.

 

[Remainder of the page intentionally left blank]

 

--------------------------------------------------------------------------------


 

Please indicate your agreement with the terms of this letter as set forth above
by signing and returning to us one copy of this letter.

 

 

 

Sincerely yours,

 

 

 

 

 

PROVIDENT NEW YORK BANCORP

 

 

 

 

 

 

By:

/s/ Jack L. Kopnisky

 

 

 

Jack L. Kopnisky

AGREED TO AND ACCEPTED BY:

 

 

 

 

 

/s/ Daniel G. Rothstein

 

 

Daniel G. Rothstein

 

 

 

--------------------------------------------------------------------------------


 

ANNEX A

 

For purposes of this letter, “Cause” shall mean your personal dishonesty,
incompetence, willful misconduct, breach of fiduciary duty involving personal
profit, breach of Provident Bank’s Code of Ethics, material violation of the
Sarbanes-Oxley requirements for officers of public companies that in the
reasonable opinion of the Board will likely cause substantial financial harm or
substantial injury to the reputation of the Company or Provident Bank, willfully
engaging in actions that in the reasonable opinion of the Board will likely
cause substantial financial harm or substantial injury to the business
reputation of the Company or Provident Bank, intentional failure to perform
stated duties, or willful violation of any law, rule or regulation (other than
routine traffic violations or similar offenses) or final cease-and-desist order.
The Company shall furnish you with a statement of the grounds for termination
for Cause and shall afford you a reasonable opportunity to refute the grounds
for the proposed termination.

 

For purposes of foregoing, no act or failure to act on your part shall be
considered “willful” unless it is done, or omitted to be done, by you in bad
faith or without reasonable belief that your action or omission was in the best
interests of the Company. Any act or failure to act based upon the direction of
the Chief Executive Officer of the Company or based upon the advice of counsel
for the Company shall be conclusively presumed to be done, or omitted to be
done, by you in good faith and in the best interests of the Company.

 

--------------------------------------------------------------------------------